Order, Supreme Court, New York County (Diane Lebedeff, J.), entered April 10, 1989, which denied plaintiffs’ motion to amend their notice of claim, and granted defendant City of New York’s cross motion to dismiss the complaint, unanimously affirmed, without costs or disbursements.
In this personal injury action involving a pedestrian’s sidewalk fall, the notice filed pursuant to General Municipal Law § 50-e admittedly described the accident site as in front of 225 Seventh Avenue, Manhattan, although the accident actually occurred at 362 Seventh Avenue, approximately seven blocks away. The complaint served by the plaintiffs was similarly erroneous. The defendant city was undoubtedly prejudiced by the mistake. It made a thorough investigation of the 225 location within several weeks of being given the notice. The *561IAS court was correct in denying amendment of the notice of claim. By the time the city learned, over two years later, of the actual location of the accident, it could no longer conduct a proper investigation. (See, Alvarez v City of New York, 155 AD2d 373.) Concur Murphy, P. J., Sullivan, Carro and Rosenberger, JJ.